DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, -, +, +, +, + or +, -, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 3, 5, 7, 9, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of .
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed one working model using the power arrangement of +, -, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
.
Allowable Subject Matter
Claims 4, 7-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 11-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. (PGPUB 20140063616).

Regarding claim 1, Okano discloses a camera optical lens, comprising, from an object side to an image side in sequence: 
a first lens, a second lens, a third lens, a fourth lens, a fifth lens, and a sixth lens (Example 12 – Tables 23 and 24 and Fig. 12); 
the second lens has a negative refractive power, and the third lens has a positive refractive power (Abstract, [0053] and Table 23, and
wherein the camera optical lens satisfies the following condition: 
0.80 ≤ f1/f ≤ 5.00 (Table 23 where f =1.4 and f = 0.91 giving 1.54); 
where, f: a focal length of the camera optical lens; f1: a focal length of the first lens; R5: a curvature radius of an object side surface of the third lens; and  d5: an on-axis thickness of the third lens.
Okano does not disclose satisfying -11.00 ≤ R5/d5 ≤ -8.00.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -11.00 ≤ R5/d5 ≤ -8.00, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would be motivated to modify the ratio of the lens radius and thickness of the third lens in order to reduce image aberration.

Regarding claim 2, Okano discloses satisfying the following condition:
0.84 ≤ f1/f ≤ 4.91 (Table 23 where f =1.4 and f = 0.91 giving 1.54); 
where, f: a focal length of the camera optical lens; f1: a focal length of the first lens; R5: a curvature radius of an object side surface of the third lens; and  d5: an on-axis thickness of the third lens.
Okano does not disclose satisfying -10.84 ≤ R5/d5 ≤ -8.06.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -10.84 ≤ R5/d5 ≤ -8.06, since it has been held that where the general conditions of a 

Regarding claim 3, modified Okano discloses wherein, the first lens has a positive refractive power with a convex object side surface in a paraxial region (Table 23); 
the camera optical lens further satisfies the following conditions:  
230.04 ≤ d1/TTL ≤ 0.15 (Table 23 where d1 = 0.236 and TTL is 1.69 giving 0.14); 
where, R1: a curvature radius of the object side surface of the first lens;  5R2: a curvature radius of an image side surface of the first lens; dl: an on-axis thickness of the first lens; and TTL: a total optical length from the object side surface of the first lens of the camera optical lens to an image surface of the camera optical lens along an optical axis.
Modified Okano does not disclose wherein the following condition is satisfied:
-37.66 ≤ (R1+R2)/(R1-R2) ≤ -0.61.
However, Okano teaches (R1+R2)/(R1-R2) = -0.6 (Table 23 where R1 = 0.601 and R2 = -2.217). This is a difference of 0.01, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the (R1+R2)/(R1-R2) expression since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 5, modified Okano discloses wherein, the second 15lens has a convex object side surface in a paraxial region and a concave image side surface in the paraxial region; the camera optical lens satisfies the following conditions:
0.64 ≤ (R3+R4)/(R3-R4) ≤ 49.33 (Table 23 where R3 = 7.749 and R4 = 1.172 giving 1.35); and
200.02 ≤ d3/TTL ≤ 0.08 (Table 23 where d3 = 0.089 and TTL = 1.69 giving 0.05); 

Modified Okano does not disclose wherein the following condition is satisfied:
-109.93 ≤ f2/f ≤ -1.63.
However, Okano teaches f2/f = -1.6 (Table 23 where f2 = -2.15 and f = 1.4). This is a difference of 0.03, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the f2/f expression since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 6, modified Okano discloses wherein, the second lens has a convex object side surface in a paraxial region and a concave image side surface in the paraxial region; the camera optical lens satisfies the following conditions:
1.03 ≤ (R3+R4)/(R3-R4) ≤ 39.46 (Table 23 where R3 = 7.749 and R4 = 1.172 giving 1.35); and
0.04 ≤ d3/TTL ≤ 0.06 (Table 23 where d3 = 0.089 and TTL = 1.69 giving 0.05).
Modified Okano does not disclose wherein the following condition is satisfied:
-68.70 ≤ f2/f ≤ -2.04.
However, Okano teaches f2/f = -1.6 (Table 23 where f2 = -2.15 and f = 1.4). This is a difference of 0.44 over a range of 66.66, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the f2/f expression since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.


the camera optical lens further satisfies the following conditions: 
100.33 ≤ f5/f ≤ 3.08 (Table 23 where f5 = 0.9 and f = 1.4 giving 0.64); 
0.61 ≤ (R9+R10)/(R9-R10) ≤ 9.92 (Table 23 where R9 = -0.893 and R10 = -0.337 giving 2.21); and
0.05 ≤ d9/TTL ≤ 0.30 (Table 23 where d9 = 0.20 and TTL = 1.69 giving 0.11); 
where, f5: a focal length of the fifth lens; 15R9: a curvature radius of the object side surface of the fifth lens; R10: a curvature radius of the image side surface of the fifth lens; d9: an on-axis thickness of the fifth lens; and TTL: a total optical length from an object side surface of the first lens of the camera optical lens to an image surface of the camera optical lens along 20an optical axis.’

Regarding claim 12, modified Okano discloses wherein the following conditions are satisfied: 0.52 ≤ f5/f ≤ 2.47 (Table 23 where f5 = 0.9 and f = 1.4 giving 0.64); 
0.98 ≤ (R9+R10)/(R9-R10) ≤ 7.93 (Table 23 where R9 = -0.893 and R10 = -0.337 giving 2.21); and
0.08 ≤ d9/TTL ≤ 0.24 (Table 23 where d9 = 0.20 and TTL = 1.69 giving 0.11).

Regarding claim 13, modified Okano discloses wherein the sixth lens has a negative refractive power with a concave image side surface in a paraxial region; the camera optical lens further satisfies the following conditions: 
0.47 ≤ (R11+R12)/(R11-R12) ≤ 9.51 (Table 23 where R11 = -1.888 and R12 = 0.320 giving 0.71); and
0.04 ≤ d11/TTL ≤ 0.15 (Table 23 where d11 = 0.202 and TTL = 1.69 giving 0.12);
where, f6: a focal length of the sixth lens; R11: a curvature radius of an object side surface of the sixth lens; R12: a curvature radius of the image side surface of the sixth lens; d11 an on-axis thickness of 
However, Okano teaches -5.18 ≤ f6/f ≤ -0.41 (Table 23 where f6 = -0.5 and f = 1.4 giving -0.4). This is a difference of 0.01 over a range of 66.66, which is close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the f6/f expression since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 15, modified Okano discloses wherein, a combined focal length of the first lens and the second lens is f12; 
the camera optical lens further satisfies the following conditions:  
50.62 ≤ f12/f ≤ 7.33 (Table 23 where f12 = 1.1 and f = 1.4 giving 0.78).

Regarding claim 16, modified Okano does not disclose wherein, a combined focal length of the first lens and the second lens is f12; 
the camera optical lens further satisfies the following conditions:  
0.99 ≤ f12/f ≤ 5.87.
However, Okano teaches f12/f = 0.78(Table 23 where f12 = 1.1 and f = 1.4), which is 0.21 from the claimed range. 0.21 is less than 5% of the overall claimed range, which is considered close but not overlapping. It would have been obvious to one having ordinary skill in the art at the time the invention was made to satisfy the f6/f expression since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for a particular utility.



Regarding claim 18, modified Okano discloses wherein the total optical length TTL from the object side surface of the first lens of the camera 15optical lens to the image surface of the camera optical lens along the optical axis is less than or equal to 5.25 millimeters (Table 23 where TTL is 1.69).  

Regarding claim 19, modified Okano does not disclose wherein an F number of the camera optical lens is less than or equal to 1.90.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Fno to be less than or equal to 1.9, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would be motivated to modify the Fno to improve image quality for particular depth of field requirements.

Regarding claim 20, modified Okano does not disclose wherein an F number of the camera optical lens is less than or equal to 1.86.  
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the Fno to be less than or equal to 1.86, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art would be motivated to modify the Fno to improve image quality for particular depth of field requirements.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872